Title: From George Washington to John Hanson, 16 September 1782
From: Washington, George
To: Hanson, John


                  
                     Head Quarters 
                     Sir
                     16th Septemb. 1782
                  
                  I do myself the honor to inform your Excellency, that Wednesday next, the 18th of this month, had been fixed upon for the meeting of Commissioners to settle a General Cartel and for other purposes: But I have been obliged to request Sir Guy Carleton, that it may be postponed a Week longer, as I have not yet been favoured by your Excellency, with an answer to my letter of the 28th of August, which is so essential, that until I obtain it, I can neither make out powers or instructions to the Commissioners on the part of the United States.
                  Your Excellency can readily conceive, how disagreeable it will be, to be under the necessity of putting off the time of meeting beyond the period which I have now appointed.  I therefore most earnestly request, that I may be furnished with the answer of Congress, so far previous to the 26th of this month, as will afford me time to make out the necessary powers and instructions.  I have the honor to be with the greatest Respect Your Excellency’s Most obt and hble servt
                  
                     Go: Washington
                  
               